Citation Nr: 1329354	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  11-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
to include as a result of herbicide exposure. 

2.  Entitlement to service connection for lymphoma, to 
include as a result of herbicide exposure.

3.  Entitlement to service connection for hypertension, to 
include as a result of herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, 
type II, to include as a result of herbicide exposure.

5.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as a 
result of herbicide exposure.

6.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as a 
result of herbicide exposure.
7.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as a 
result of herbicide exposure.

8.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as a 
result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1955 to 
November 1957, including nearly 18 months of foreign and/or 
sea service.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from May 2010 and 
December 2010 rating decisions of the RO in Atlanta, 
Georgia.  The appeal was previously Remanded by the Board in 
October 2011 and in December 2012.  


The Veteran testified at a personal hearing at the RO in 
February 2011.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he was exposed to herbicides or a 
hazardous defoliant chemical while stationed in Korea.  
Because the Veteran's service medical and administrative 
records are unavailable, the dates of the Veteran's service 
in Korea are not known, and the fact that the Veteran was 
stationed in Korea has not been verified.  Official records 
show the Veteran's total active service as 2 years, 18 days, 
beginning in October 1955 and ending in November 1957, which 
included one year and four months of foreign service.  There 
is no official record which shows the location of the 
Veteran's foreign service or an award or decoration for 
service outside the United States.  The official record of 
the Veteran's separation shows that the Veteran was assigned 
to a unit in the United States on the date of his discharge, 
but does not show when the Veteran was first attached to 
that unit.  

The AMC, in April 2013, requested that the National 
Personnel Records Center (NPRC) provide any information 
regarding exposure of Supply Company, 3rd Army Msl Command, 
Fort Bragg, North Carolina, to herbicides.  That unit is 
listed on the Veteran's DD 214 as the unit to which he was 
assigned when he was discharged.  

In its December 2012 Remand, the Board noted that the 
Veteran had participated in an Agent Orange registry 
examination in 2010.  The record of that VA examination, 
among other records, was not associated with the claims 
file.  The Board directed that the report of the Veteran's 
April 2010 Agent Orange Registry examination be obtained and 
that a determination as to whether additional development 
was required be undertaken after the record was obtained.  


In history provided for purposes of the Agent Orange 
Registry examination, the Veteran indicated that his 
exposure to herbicides was during his service in Korea, and 
that he served in Korea with the "24th Quartermaster 
Division," near the 38th parallel.  Information available 
about the 24th Quartermaster Company, 24th Infantry Division, 
reflects that such a unit existed and that the unit was 
stationed in Korea during certain periods in the 1950s.  

The Board previously directed that a search be made for 
information as to whether the Veteran may have been exposed 
to herbicides in Korea.  The newly received evidence from 
the Veteran requires development, i.e., a determination as 
to whether members of the member of the 24th Quartermaster 
Company, 24th Infantry Division may have been exposed to 
herbicide agents during the 1950s.  Indeed, as the Veteran's 
service treatment records and personnel records have been 
lost through no fault of the Veteran, VA has a duty to 
search for additional records of exposures to herbicides of 
personnel stationed in Korea until the possibility that 
relevant additional records related to exposures during the 
Veteran's period of active service might exist has been 
exhausted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Afford the Veteran an opportunity to 
provide any information he has or may 
recall about the unit he was attached to 
while in Korea and what dates he was 
stationed in Korea.  Ask the Veteran's 
representative to assist the Veteran in 
this effort.   

Afford the Veteran an opportunity to 
identify or submit any evidence that may 
be relevant that is not already of record.  
Include authorization and consent forms so 
that the Veteran can authorize release of 
any identified information.  

2.  Send an appropriate request to the 
Joint Services Records Research Center 
(JSRRC) or any other appropriate agency to 
search for information as to whether 
service personnel stationed in Korea, 
including near the 38th parallel, may have 
been exposed to herbicides or any known 
hazardous chemical during the period when 
the Veteran may have been stationed in 
Korea, or from January 1, 1956 through 
October 31, 1957, if the dates of the 
Veteran's service in Korea cannot be 
verified.  The JSRRC should specifically 
indicate whether members of the 24th 
Quartermaster Company, 24th Infantry 
Division, may have been exposed to 
herbicide agents.  

The JSRRC or the appropriate agency should 
also conduct a search for information to 
verify that the Veteran was stationed in 
Korea, to include a search for rosters, 
morning reports, sick reports, or other 
records of the 24th Quartermaster Company, 
or other unit identified by the Veteran.  

All attempts to obtain such information 
and the responses to inquiries should be 
associated with the claims file. Any 
negative response should be noted.

3.  After the AMC receives the information 
from JSRRC, it should determine whether 
further development is required.  After 
conducting any required development, the 
AMC should readjudicate the issues on 
appeal, with consideration of all evidence 
obtained since the Board's December 2012 
Remand.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

